DETAILED ACTION
	This official correspondence is a first action on this application.  Claims 1-20 are currently pending in the application and are considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: claims 1 and 18 recite a lubrication system for a hydraulic hammer comprising a sleeve located co-axially within a recess in a housing, the sleeve having a stepped internal tubal cavity made up of a first portion and a second portion, the first portion having a greater diameter than the second portion, a piston and a spool, which is neither disclosed or suggested in the prior art of record.  The closest prior art is Jagdale  et al. (2012/0043163), which discloses a lubrication system for a breaking tool comprising a spool, but fails to disclose the sleeve or the piston. A second closest piece of prior art is Moore (2016/0046009) which discloses an automatic lubrication system with a detune, which comprises a piston, but fails to disclose the spool or the variable diameter sleeve.  Claims 2-10 are dependent upon claim 1, and claims 12-20 are dependent upon claim 11.  These claims are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jagdale et al. (2013/0240299) discloses a lubrication arrangement.  Theobalds (2012/0160528) discloses a pressure protection valve for a cutting tool.  Matsumoto (4,576,240) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T REESE whose telephone number is (571)270-5794.  The examiner can normally be reached on M-F 7:30 AM- 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/R.T.R/Examiner, Art Unit 3654